DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21,22 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Prock-8732937.
Prock discloses a device for machining hardened work wheels (abstract) capable of machining a hardened surface of at least 45HRC, comprising: - chucking a work wheel 1, which has an allowance and solid/hardened, on a workpiece spindle 23; - removing at least 50 % of the allowance by gear skiving/cutting teeth with a skiving wheel 2, the skiving wheel being driven to rotate by a tool spindle 24 that is synchronized with workpiece spindle; - precision machining the work wheel with no change in chucking by means of a honing wheel 12, wherein the skiving wheel and the honing wheel are driven by the same tool spindle 24 to form combination tool (Fig 9)(col. 4, lines 3-13), wherein a forward movement along 30 in gear skiving is capable in the direction of extent of the workpiece/gearing/toothing, and wherein a feed motion of the work wheel with an oscillating motion along 29 in the direction of extent of the toothing is in the radial direction is capable during honing (claim 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16,18-20,23,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prock-8732937, alone.
Prock discloses a device for machining hardened work wheels (abstract) capable of machining a hardened surface of at least 45HRC, comprising: - chucking a work wheel 1, which has an allowance and solid/hardened, on a workpiece spindle 23; - removing at least 50 % of the allowance by gear skiving/cutting teeth with a skiving wheel 2, the skiving wheel being driven to rotate by a tool spindle 24 that is synchronized with workpiece spindle; - precision machining the work wheel with no change in chucking by means of a honing wheel 12, wherein the skiving wheel and the honing wheel are driven by the same tool spindle 24 to form combination tool (Fig 9)(col. 4, lines 3-13), wherein a forward movement along 30 in gear skiving is capable in the direction of extent of the workpiece/gearing/toothing, and wherein a feed motion of the work wheel with an oscillating motion along 29 in the direction of extent of the toothing is in the radial direction is capable during honing (claim 2).
Prock does not disclose the workpiece being pre-toothed.  However, using any workpiece wheel being pre-toothed or un-toothed in the process of Prock would be within the level of ordinary skill since the ultimate finished product is a toothed wheel and therefore having an unfinished pre-toothed wheel would work equally well within the process of Prock.
Prock does not disclose the material of the honing wheel to be ceramic/CBN. However, It would have been obvious to one of ordinary skill in the art at time invention was made to form the honing tool of Prock out of CBN/ceramic since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding the movement during the skiving step, there must be relative movement along 30 to align skiving wheel and workpiece to grind workpiece and there is movement of workpiece perpendicular to workpiece axis along 29. (Claim 2). Prock shows moving the workpiece relative to tool along 30 and does not show moving tool axially relative to workpiece.  However, to move either the tool or workpiece relative to one another would have been an obvious design expedient since either movement of tool or workpiece would provide the same relative movement to accomplish grinding step.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prock, alone as applied to claims above, and further in view of Stollberg-5857896.
	Prock teaches invention as detailed above, but does not disclose wherein the honing wheel is carried by the tool spindle and is dressed by means of a dressing tool, which is associated with the device and is carried by the workpiece spindle. However, Stollberg teaches a toothed wheel grinding and honing method wherein the honing tool 18 is dressed by a dresser 27/28 mounted on tool spindle(col. 2, line 62).  
Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide Prock with a dresser mounted on tool spindle, as taught by Stollberg, in order to conveniently locate dresser and efficiently dress honing tool on demand if needed while honing workpiece.
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar gear machining and honing devices.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
June 4, 2022

/EILEEN P MORGAN/Primary Examiner, Art Unit 3723